Citation Nr: 0837394	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Propriety of the reduction of the 50 percent disability 
evaluation for the service-connected residuals of total right 
hip replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had verified active service from April 1983 to 
September 1999 with over 3 years and 10 months of prior 
active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the RO.  

An August 2004 VA examination report noted a tender residual 
surgical scar from the right hip replacement.  The Board 
construes this as a claim for a separate disability rating 
for the service-connected residual scarring.  This is 
referred to the RO for appropriate development.  



FINDING OF FACT

The January 2005 rating acting reducing the rating for the 
service-connected right hip disability from 50 percent to 30 
percent was improper because it was not based on a VA 
examination showing material improvement under the ordinary 
condition of life.  



CONCLUSION OF LAW

The RO's reduction of the 50 percent rating for the service-
connected residuals of total right hip replacement is void ab 
initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.344, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A VCAA-compliant letter was not sent to the appellant.  While 
a single VCAA-compliant document was not sent to the 
appellant during the course of the appeal, the veteran was 
advised of VCAA in a statement of the case (SOC) issued in 
October 2005.  

Also the various correspondence from the RO to the veteran 
notified him of the information and evidence necessary to 
substantiate his claim, the information and evidence that VA 
would seek to provide and the information and evidence he was 
expected to provide.  

Notice as to the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided in an October 2004 letter.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the veteran, his VA 
outpatient records, and reports of VA examinations conducted 
in August 2001 and August 2004.  


Entitlement to restoration of a 50 percent disability 
evaluation for the residuals of total right hip replacement  

Based on inservice treatment and a VA examination in 2001, 
the RO in March 2000 granted service connection for a total 
right hip replacement and assigned a 50 percent rating, 
effective beginning on September 30, 1999.  

As explained, the RO has subsequently reduced the veteran's 
disability evaluation to 30 percent.  The procedural 
framework and safeguards set forth in 38 C.F.R. § 3.105 
governing rating reductions are required to be followed by VA 
before it issues any final rating reduction.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  

An October 2004 rating action proposed to reduce the 50 
percent evaluation for the service-connected right hip 
disability.  In a letter dated in October 2004, the veteran 
was advised of the proposed reduction for his 
service-connected disability.  He was advised in the letter 
that he had 60 days to submit new evidence to show that the 
reduction should not be made.  He was also advised that, if 
the proposed reduction became final, his compensation would 
not be reduced until the last day of the month in which a 60-
day period from the date of the notice of the filing rating 
action expired.  He was also advised that he could request a 
personal hearing to present evidence.  

The record indicates that the veteran did not request a 
hearing or submit additional evidence concerning the 
reduction.  The January 2005 rating action formally reduced 
the rating from 50 percent to 30 percent, effective on 
April 1, 2005.  

A condition that has been assigned a rating for five years or 
more is considered stable, and the rating may not be reduced 
on any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Thus, on this record, the assigned 50 percent was in effect 
for more than 5 years (since September 30, 1999), the Board 
finds that 38 C.F.R. § 3.344(a) is applicable in the instant 
appeal.  

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
schedule for rating disabilities, 38 C.F.R. Part 4.  

A 100 percent evaluation for prosthetic replacement of the 
head of the femur or of the acetabulum is assigned for one 
year following implantation of prosthesis.  

A 90 percent evaluation is assigned following implantation of 
prosthesis with painful motion or weakness such as to require 
the use of crutches, with entitlement to special monthly 
compensation.  Note (1): The 100 percent rating for 1 year 
following implantation of prosthesis will commence after 
initial grant of the 1-month total rating assigned under § 
4.30 following hospital discharge.  

A 70 percent evaluation is assigned for a hip replacement 
with markedly severe residual weakness, pain or limitation of 
motion following implantation of prosthesis.  

A 50 percent evaluation is assigned for hip replacement for 
moderately severe residuals of weakness, pain or limitation 
of motion.  

A 30 percent rating is the minimum that is assigned for the 
residuals of a hip replacement.  38 C.F.R. § 4.71a: 
Diagnostic Code 5054.  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

As a result of the reduction in this case, the Board has 
referred to the provisions of 38 C.F.R. § 3.344, as required 
by the United States Court of Appeals for Veterans Claims 
(Court) in Brown.  The Court stressed that this regulation 
required examinations that were less full and complete than 
those on which payments were authorized would not be used as 
a basis for reduction.  

Whether "improvement" was properly shown under 38 C.F.R. § 
3.344 (c) in this case is subject to some consideration, 
given the evidence of record at the time of the rating action 
in January 2005 which accomplished the proposed reduction.  

Significantly, the August 2004 VA examination report 
disclosed that there was 45 degrees of flexion, 10 degrees of 
extension, 36 degrees of abduction, and 25 degrees of 
internal and external rotation.   There was no reported 
instability, but here was mild tenderness over the right 
great trochanter.  

The examiner noted that repetitive use such as walking and 
standing during the work day produced discomfort and 
diminished his motion by twenty percent because of fatigue.  
He also experienced flare-ups due untoward events.  

These findings are similar to those reported at the time of 
the VA examination in September 2000.  On this basis, there 
is no basis to support a finding that the service-connected 
right hip disability had undergone material improvement under 
the ordinary conditions of life.  

Based on review of the record, as there has been no 
appreciable favorable change in the service-connected right 
hip disability since the grant of the 50 percent rating in 
March 2000, the reduction was not consistent with the 
provisions of 38 C.F.R. § 3.344.  



ORDER

As the reduction of the 50 percent rating for the service-
connected right hip disability is void ab initio, the appeal 
to this extent is allowed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


